Citation Nr: 1214423	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease, from May 20, 2007 to July 27, 2010.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease, as of July 28, 2010.

3.  Entitlement to an effective date earlier than May 20, 2007, for an award of service connection for tinnitus.

4.  Entitlement to an effective date earlier than May 20, 2007, for an award of service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to May 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2008, the RO held that service connection was warranted for lumbar spine degenerative joint disease.  An initial disability rating of 10 percent was assigned, effective May 20, 2007, the day after the Veteran's separation from service.  At that time, the RO also held that service connection was not warranted for tinnitus.  The Veteran perfected an appeal with the assigned disability rating for his lumbar spine disability as well the denial of service connection for tinnitus.

In August 2010, the RO revisited the matter and determined that service connection was warranted for tinnitus, effective May 20, 2007, the day after the Veteran's separation from service.  At that time, the RO also held that the Veteran's lumbar spine disability warranted an increased disability rating of 20 percent, effective July 28, 2010.  The Veteran has perfected an appeal with regards to the effective dates for the grants of service connection for tinnitus and a lumbar spine disability.

The Board notes that the Veteran failed to report for a hearing scheduled before a member of the Board in June 2011 at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted the Veteran failed to report for a June 2011 hearing scheduled at the RO.  However, the Veteran's representative has submitted that the Veteran submitted that the Veteran was out of town at that time and has requested that the Veteran be rescheduled for a video conference hearing at the RO.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


